Case: 13-20616      Document: 00512695896         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-20616                            July 11, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk


JULIANNA D. SLOVENSKY,

                                                 Plaintiff - Appellant

v.

FLUOR CORPORATION; FLUOR ENTERPRISES, INCORPORATED,

                                                 Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1019


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       A jury found against Plaintiff-Appellant Julianna D. Slovensky on her
Title VII gender discrimination claims against her former employer,
Defendant-Appellee Fluor Enterprises, Inc., and its parent, Defendant-
Appellee Fluor Corporation. Slovensky challenges the district court’s ruling
allowing evidence that she was less qualified, less experienced, and ranked


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-20616       Document: 00512695896         Page: 2    Date Filed: 07/11/2014


                                      No. 13-20616

lower on an internal metric than her colleagues at Fluor Enterprises, Inc. For
the following reasons, we AFFIRM.
           I.     FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiff-Appellant Julianna D. Slovensky filed suit in district court
against Fluor Enterprises, Inc. and its parent, Fluor Corporation (collectively
“FEI”), engineering, procurement, construction, maintenance, and project
management companies.           She alleged that FEI engaged in discriminatory
employment practices in violation of Title VII by: retaliating against her for
filing a complaint with her human resources department, terminating her
based on her gender, and denying her reassignment to other opportunities with
FEI because of her gender.
       Slovensky began working for FEI in August 1979, and held several
finance positions within the company’s project business services department.
In December 2009, Slovensky was notified that she was scheduled for
termination as part of a reduction in FEI’s workforce. Around that time,
Slovensky was notified of potential opportunities with FEI’s Government
Group in Iraq, Afghanistan, and Haiti. Slovensky expressed interest in the
positions. 1 In her amended complaint, Slovensky alleged that her supervisor
informed her that her prospects for the international opportunities “didn’t look
good,” and “indicated she might not be a good fit for these projects because she
was ‘high maintenance.’” FEI presented evidence at trial that the positions for




       1  Slovensky alleged in her amended complaint that she “applied and was considered
for” the international positions, and stated in a declaration that she submitted a résumé for
the positions. She also indicated in the declaration that she had “never been required by
anyone at Fluor to submit an application for employment in order to transition to a new
project.” FEI contended that Slovensky did not apply for the positions, and asserted that it
had no record of her ever submitting any application.
                                             2
    Case: 13-20616    Document: 00512695896     Page: 3   Date Filed: 07/11/2014


                                No. 13-20616

which Slovensky qualified were canceled, and never materialized.            FEI
terminated Slovensky in January 2010.
      Slovensky filed suit in April 2012.     Prior to trial, both parties filed
motions in limine. Slovensky sought, inter alia, to exclude evidence that she
“[w]as less qualified than her colleagues,” “[w]as ranked lower than her
colleagues” on FEI’s internal metric, and “[w]as less experienced than her
colleagues” (“comparative evidence”). During oral argument on the motions,
FEI asserted that “Ms. Slovensky was selected [for layoff] in part because she
was the lowest ranked of her peers.” FEI argued that “in making the decision
as to who among the available employees to lay off, the employer necessarily
makes comparative judgments.” The court issued an order on July 2, 2013,
overruling without comment Slovensky’s motion with respect to excluding the
comparative evidence.
      During the jury trial, FEI presented evidence establishing that its
practice in conducting reductions in force was to use a ranking system. Amy
Freeman, Senior Human Resources Manager, testified that FEI performs its
ranking process on its employees twice a year. The process takes account of
several factors, including feedback from project leaders and the employee’s
manager, and provides “a snapshot of an employee compared to [her] peers.”
Freeman testified that the “ranking is specifically used to compare the
qualifications of a group of peers [so] that, if we were faced with a layoff
situation, . . . we would have an objective document to go by to say the people
at the top would be the most highly qualified employees and the people at the
bottom would be the lesser qualified employees.” Ivan Harper, the supervisor
who selected Slovensky for layoff, testified that he considers the rankings and
FEI’s future business needs in determining whom to layoff during a reduction


                                      3
     Case: 13-20616       Document: 00512695896          Page: 4     Date Filed: 07/11/2014


                                       No. 13-20616

in force. He also testified that none of the potential finance positions in Haiti,
Afghanistan, or Iraq “ever materialize[d].”
       The jury found that Slovensky did not establish that FEI failed to select
her for one of the international positions because of her gender. 2 The court
entered a take-nothing judgment, which Slovensky timely appealed.
                          II.     STANDARD OF REVIEW
       “We review a district court’s evidentiary rulings for abuse of discretion,
subject to harmless-error analysis.” United States v. Girod, 646 F.3d 304, 318
(5th Cir. 2011) (internal quotation marks omitted). “The admission of evidence
is reversible error only when the defendant’s rights were ‘substantially
prejudiced’ by the admission.” United States v. Umawa Oke Imo, 739 F.3d 226,
238 (5th Cir. 2014) (quoting Girod, 646 F.3d at 318). “In deference to a district
court’s familiarity with the details of the case and its greater experience in
evidentiary matters, courts of appeals afford broad discretion to a district
court’s evidentiary rulings.” Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S.
379, 384 (2008).
                                    III.   ANALYSIS
       FEI contends that Slovensky waived her right to challenge the
admissibility of the comparative evidence by not objecting when the evidence
was admitted at trial. Slovensky responds that Federal Rule of Evidence 103
provides that the district court’s ruling on the motion in limine preserves the



       2 The jury also found that Slovensky failed to prove: that FEI denied her the
opportunity to be placed on Leave of Absence Awaiting Assignment status because of her
gender; that FEI did not select Slovensky for an international position because she had
engaged in protected activity; and that FEI denied her an opportunity to be placed on Leave
of Absence Awaiting Assignment because she engaged in protected activity. Slovensky
submitted a proposed jury question concerning whether FEI “terminated her employment
because of her gender,” and FEI submitted a proposed question concerning whether “FEI
selected her for layoff because of her gender,” but neither question was submitted to the jury.
                                              4
     Case: 13-20616       Document: 00512695896          Page: 5     Date Filed: 07/11/2014


                                       No. 13-20616

issue for appeal. See Fed. R. Evid. 103(b); Mathis v. Exxon Corp., 302 F.3d 448,
459 n.16 (5th Cir. 2002). But see Foradori v. Harris, 523 F.3d 477, 507 n.26
(5th Cir. 2008); C.P. Interests, Inc. v. Cal. Pools, Inc., 238 F.3d 690, 701 (5th
Cir. 2001). We do not resolve this issue because, even assuming the argument
is not waived, Slovensky’s claim nonetheless fails. 3
       Slovensky argues that the district court abused its discretion by
admitting the comparative evidence because such evidence was “irrelevant and
unfairly prejudicial.”       She contends that the district court admitted the
evidence “despite the fact that Mrs. Slovensky had not challenged her
treatment relative to her colleagues since they had not applied for placement
on the[] [international] assignments” in which Slovensky expressed interest.
       Slovensky’s conclusory arguments are unpersuasive. FEI’s defense to
Slovensky’s claim of gender discrimination was that it had a legitimate reason
for her termination that was not based on her gender: a reduction in force. FEI
asserts that it selected Slovensky for layoff because of “her qualifications and
experience relative to her similarly-situated co-workers,” and presented
evidence to this effect. FEI also asserted that it was not able to transfer



       3  FEI also contends that we should dismiss the appeal based on Slovensky’s failure to
comply with Rule 10 of the Federal Rules of Appellate Procedure. Rule 10(b)(3) requires that
if an appellant chooses not to include the entire transcript on appeal, she must file a
statement of the issues she intends to present on appeal and serve a copy on the appellee.
“The failure of an appellant to provide a transcript is a proper ground for dismissal of the
appeal.” RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1289 (5th Cir. 1995) (internal citation
and quotation marks omitted). “However, such a dismissal is within our discretion.” Id.
Here, Slovensky included in the record the transcripts from two of the four days of trial, as
well as, in a supplemental filing, the transcript of the pretrial hearing concerning the motions
in limine. FEI argues that Slovensky’s “failure to provide a complete trial record prevents
this Court from reviewing the claimed improper admission of evidence at trial.” We conclude
that the materials Slovensky provided are sufficient to review the issues presented on appeal.
Therefore, we decline to exercise our discretion to dismiss the appeal for violation of Rule
10(b). See id. at 1290; see also Crompton Mfg. Co. Inc. v. Plant Fab, Inc., 91 F. App’x 335,
338–39 (5th Cir. 2004) (unpublished).
                                               5
    Case: 13-20616      Document: 00512695896      Page: 6    Date Filed: 07/11/2014


                                   No. 13-20616

Slovensky to another position, including an international one, because no
position appropriate for someone of her job position and grade became
available. Given the nature of Slovensky’s gender discrimination claim, FEI’s
defense, and FEI’s system of implementing its reduction in force based in part
on its employee rankings, the comparative evidence was both relevant and
probative. See, e.g., Reminder v. Roadway Express, Inc., 215 F. App’x 481, 484
(6th Cir. 2007) (unpublished) (holding that district court’s consideration of the
qualifications of the plaintiff’s replacement “was proper because it provides
evidence that defendant was not merely firing older workers, regardless of
qualification, but was instead considering the relative qualifications of the
workers in order to determine whom to let go”); Davis v. Dep’t of Health &
Hosps., 195 F. App’x 203, 205 (5th Cir. 2006) (unpublished) (noting that
plaintiff’s Title VII and related claims “involve evidence of . . . the qualifications
of other applicants relative to [plaintiff]”).
      Slovensky does not argue why the probative value of the comparative
evidence was “substantially outweighed” by any of the dangers identified in
Federal Rule of Evidence 403, and we see no reason why it was. See Fed. R.
Evid. 403. Slovensky fails to establish why the comparative evidence was
“unfairly prejudicial” in any way.
      Slovensky also contends that the district court improperly applied a per
se rule in declining to exclude the comparative evidence, in contravention of
Mendelsohn, 552 U.S. at 387. The district court’s order denying Slovensky’s
motion to exclude the comparative evidence does not suggest that the court
applied a per se or blanket rule.       Slovensky provides no support for this
allegation, and we find none in the record.
      Therefore, we conclude that the district court did not abuse its discretion
in refusing to exclude the comparative evidence.

                                          6
   Case: 13-20616   Document: 00512695896     Page: 7   Date Filed: 07/11/2014


                               No. 13-20616

                         IV.    CONCLUSION
    For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                    7